Walker, P. J. Com. App.
The failure to make the defendant Gervais a party to this writ of error proceeding, and to cite him duly as such, and to comply with the law otherwise, by making the writ of error bond payable to him, alike with the other defendants in error, is fatal to the maintenance in the supreme court of this *404writ of error; and it therefore should be dismissed for the reasons given, and upon the authorities cited in their support, in the case of Thompson v. Pine, 55 Tex., 429.
The first and fourth grounds assigned as error are quite too general, vague and indefinite to require consideration. Fisk v. Wilson, 15 Tex., 430; Green v. Dallahan, 54 Tex., 285; 29 Tex., 362; 52 Tex., 266.
The second and third grounds refer to conclusions of law which the appellant supposes were held by the court in forming his judgment in the case. The second refers to the charge of the court given to the jury to indicate its construction of the trust deed sued on by the plaintiff. The judge having determined the whole case upon the evidence, the charge which had been given to the jury cannot supply, of itself, a proper medium through which we may see and judge of the construction which the court at last placed on the instrument in question; and besides, this assignment does not point out in what particular view it is in which the court erred in the construction which it gave to the deed of trust; and being thus indefinite, and looking to the charge itself to ascertain the supposed error, we find nothing there discovering an erroneous view held by the judge.
The third ground is not well taken. The record does not make apparent, unless indirectly or by inference, that the court held, in 'determining this case, the special conclusion which the third assigned ground imputes to it. The 'judgment rendered in this case by the judge wfill be sustained if there is evidence of such a character, that under it a judgment might be given such as was given. Unless the judgment is without evidence, it will not be reversed on appeal. Jordan v. Brophy, 41 Tex., 283.
To warrant a reversal it is not sufficient that the evidence admits of a different conclusion from that at which the court arrived; nor that some of the reasons assigned for its decree by the court below may not be sustained by the evidence, or may be contrary to the weight of the evidence; — the judgment must be manifestly erroneous. Bird v. Pace, 26 Tex., 488.
The proper disposition of this writ of error was indicated at the outset of this opinion, but we have thus briefly recurred to the grounds of error relied on to indicate to the appellant, that, probably, a thorough consideration of the merits of grounds which he relies on would not have influenced a different result than follows from a dismissal. ~
Dismissed.
[Transferred to Tyler, and opinion delivered there October 16, 1882.]